Shulman, Judge.
Appellant was tried for murder and convicted of involuntary manslaughter. Code Ann. § 26-1103 (a). This appeal follows.
Appellant’s sole enumeration of error is based on the general grounds. It is contended that there is no evidence to support a conviction of involuntary manslaughter under § 26-1103 (a), because there is no evidence of any unlawful act other than a felony which resulted in the homicide. We disagree.
The evidence showed that appellant and the decedent were in an argument over a $20 debt. Both parties were intoxicated. The decedent came toward appellant arguing about the debt. Appellant pulled out a pistol to swing at decedent in order to ward off what he apprehended to be an attack by decedent. The pistol discharged, killing decedent.
There was sufficient evidence to support the verdict. Kerbo v. State, 230 Ga. 241 (196 SE2d 424), overruled on other grounds, State v. Stonaker, 236 Ga. 1 (4) (222 SE2d 354).

Judgment affirmed.


Bell, C. J., and Birdsong, J., 
*303
concur.

Argued January 30, 1978
Decided March 14, 1978.
Surrett, Thompson, Bell, Choate & Walker, J. Samuel Choate, Jr., for appellant.
Richard E. Allen, District Attorney, Stephen E. Curry, Assistant District Attorney, for appellee.